 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0147RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   TANYA JEAN MARIE SPARKS,               )                CONTINUING GARNISHMENT
     a/k/a TANYA JEAN MARIE ENYEART,        )                AND NOTICE TO DEFENDANT/
12   a/k/a TANYA JEAN MARIE ESTES,          )                JUDGMENT DEBTOR
                                            )
13              Defendant/Judgment Debtor,  )
                                            )
14              v.                          )
                                            )
15   BREAKFAST CLUB,                        )
                                            )
16                    Garnishee.            )
     _______________________________________)
17
18          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
19   Garnishment” for property in which the defendant/judgment debtor, Tanya Jean Marie Sparks,
20   has a substantial nonexempt interest and which is in the possession, custody, or control of the
21   garnishee, Breakfast Club. The Court having reviewed the record in this matter, hereby
22   ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and
23   the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on
24   October 31, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the
25   defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
26   instructions.
     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 5th day of November, 2019.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT          -2-
